Title: To James Madison from Henry Molier, 12 January 1802
From: Molier, Henry
To: Madison, James


					
						Sir,
						Washington January 12. 1802.
					
					Being informed that there is a vacancy, at present, for an American Consul at the Island of 

Teneriffe and at the Port of Coruña—I beg leave to offer myself, in the most respectful manner, for 

either of these Places.  During a residence of several years in Spain and in the United States, I have 

acquired such a Knowledge of the languages and commerce of the two nations, as would, I presume, 

enable me to discharge the duties of the office I solicit, to the satisfaction of the President, should he 

think proper to confer it on me.  With great respect I have the honor to be, Sir, Your most obedient & 

most humble Servant
					
						H. Molier
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
